In full satisfaction of an indictment charging him with five separate crimes arising from an incident wherein defendant allegedly had sexual intercourse with a minor female, defendant pleaded guilty to the crime of attempted rape in the first degree and was sentenced to a term of 4 to 12 years in prison. Upon review of the record, we do not find the sentence harsh or exces*905sive under the circumstances presented. Initially, the crime was heinous in nature having been committed against a female approximately A1! 2 years old. In addition, defendant has a lengthy criminal record and the sentence imposed was in accordance with the negotiated plea agreement. In view of the foregoing, we find no reason to disturb the sentence imposed by County Court.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.